Filed 10/4/22 Sheehan v. Campbell CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                   DIVISION TWO



 SHELBY SHEEHAN,
           Plaintiff and Appellant,                                        A163702

 v.                                                                       (Alameda County Super. Ct.
 KYLEN CAMPBELL,                                                           No. RF07321698)
           Defendant and Respondent.


         In 2020, Shelby Sheehan and Kylen Campbell reached a settlement
regarding child support arrears owed by Campbell. Sheehan, however,
maintained her request for civil penalties on the delinquency under Family
Code section 4722. On May 3, 2021, the family court denied that request. On
May 14, 2021, Sheehan filed a motion for reconsideration. That motion was
denied on August 25, 2021.
         Sheehan filed her notice of appeal on October 13, 2021. The notice
states that the appeal is taken from the August 25, 2021 denial of her motion
for reconsideration. An order denying a motion for reconsideration is not
separately appealable, but reviewable as part of an appeal from an
underlying order that is appealable. (Code Civ. Proc., § 1008, subds. (a) &
(g).) The civil case information statement filed by Sheehan indicates an
appeal of the May 3, 2021 denial of her request for penalties. But even if we


                                                               1
were to construe her appeal as taken from the underlying May 3, 2021 order,
that order is no longer appealable.
      California Rules of Court, rule 8.104(a)(1)(A) provides that a notice of
appeal must be filed within 60 days after the superior court clerk serves the
appealing party with a filed-endorsed copy of the order showing the date of
service. A motion for reconsideration under Code of Civil Procedure section
1008, subdivision (a) can extend the time for filing a notice of appeal until the
earliest of (1) 30 days after the superior court clerk or a party serves an order
denying the motion or a notice of entry of that order; (2) 90 days after the
first motion to reconsider is filed; or (3) 180 days after entry of the appealable
order. (Cal. Rules of Court, rule 8.108(e).) Here, Sheehan filed her motion
for reconsideration on May 14, 2021, and thus her deadline to appeal the
underlying order was August 12, 2021. Sheehan filed a notice of appeal two
months after that deadline.
      After Sheehan submitted her briefing on appeal, we requested
supplemental briefing from the parties concerning this appeal’s timeliness.1
No supplemental briefing was filed. Because Sheehan’s appeal of the August
25, 2021 denial of her motion for reconsideration was invalid and any appeal
of the May 3, 2021 order was untimely, the appeal must be dismissed. (Cal.
Rules of Court, rule 8.406(c) [“[N]o court may extend the time to file a notice
of appeal”]; Van Beurden Ins. Services, Inc. v. Customized Worldwide Weather
Ins. Agency, Inc. (1997) 15 Cal.4th 51, 56 [“The time for appealing a judgment
is jurisdictional; once the deadline expires, the appellate court has no power
to entertain the appeal”].)
                                   DISPOSITION
      The appeal is dismissed.


      1   Respondent did not file any briefing on appeal.
                                        _________________________
                                        Mayfield, J.*


We concur:


_________________________
Richman, Acting P.J.


_________________________
Stewart, J.




Sheehan v. Campbell (A163702)


     * Judge of the Mendocino Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.